DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In Par [0004] of the specification, line 2, change “as process” to -- a process -- 
	Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
In Claim 1, replace the colon at the end of the claim with a period. Claims 2-9 are objected to due to their dependency on Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 9 is rejected due to its dependency on Claim 8.
	Claim 10 recites the limitation “a lift pin being movable between a lowering location at which an upper end of the lift pin is located below the support surface and a lifting location at which the upper end of the lift pin protrudes to the upper side of the support surface” which is considered indefinite because there is insufficient antecedent basis for “the upper side of the support surface” in the claim and the limitation “and a lifting location at which the upper end of the lift pin protrudes to the upper side of the support surface” makes it unclear as to whether the upper end of the lift pin protrudes through some other element to make it “to the upper side of the support surface” or if the lift pin itself actually protrudes through an upper side of the support surface. The metes and bounds of the claim are consequently unclear.
	Claims 11-15 are rejected due to their dependency on Claim 10. 
	Claim 14 recites the limitation “wherein the controller controls the guide plate such that the height of the guide plate is differently provided in some of the first treatment operation, the second treatment operation, the third treatment operation, and the fourth treatment operation” which is considered indefinite because it unclear what the limitation “is differently provided” means in this context what the height is “differently provided” from or relative to. The metes and bounds of the claim are consequently unclear. 


Allowable Subject Matter
Claims 1-7 are objected to. 
	Regarding Independent Claim 1: While Claim 1 is objected to for an informality (as presented above), the subject matter of Claim 1 is considered to be allowable. No known prior art anticipates nor renders obvious the combination of method steps that are claimed in Claim 1. 
	For example, Kang et al. (KR 10-0822372 B1) (hereinafter “Kang”) (see attached original document and translation for reference) is considered to be a closely relatable prior art reference to the method as claimed in Claim 1. 
	Regarding Claim 1, Kang teaches of a method for treating a substrate, the method comprising: 
	a first treatment operation of spacing a substrate (W) apart from a support plate (120) provided with a heater (see at least Figs. 2, 4a-4c and pgs. 4, 5 of the translation) to a first height (a1) in a state in which a treatment space (space within housing (110)), in which the substrate is treated (see Fig. 2), is closed and heating the substrate (see at least Figs. 2, 4a-4c and pgs. 4, 5 of the translation); 
	a second treatment operation of, after the first treatment operation, lowering the substrate such that the substrate is located at a second height (a2) and heating the substrate (see at least Figs. 2, 4a-4c and pgs. 4, 5 of the translation); and
	a fourth treatment operation of, after the second treatment operation, lowering the substrate such that the substrate is located at a fourth height (a3) and heating the substrate (see at least Figs. 2, 4a-4c and pgs. 4, 5 of the translation).
	Kang fails to teach of “a third treatment operation of, after the second treatment operation, lifting the substrate such that the substrate is spaced apart from the support plate to be located at a third height and heating the substrate”. Kang seeks to preheat a substrate before fully placing it on a heating plate/supporting plate by gradually lowering the substrate in phases down to the heating plate until it comes in contact with the heating plate. Thus, Kang does not teach of “lifting the substrate” at 
	However, Claim 1 has an informality issue that needs to be addressed before the claim will be in condition for allowance (as presented above). Consequently, Claim 1 is not in condition for allowance at this time. Note that this indication of allowable subject matter is subject to change depending on any change in the scope of the claim that may result from amendments. 
	Dependent Claims 2-7 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Dependent Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Independent Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The subject matter of Claim 10 is considered to be allowable for the same reasons that Claim 1 is considered to be allowable. While Claim 10 claims an apparatus as opposed to a method, the apparatus as claimed comprises “a controller” that is specifically configured to carry out the method of Claim 1. Therefore, the subject matter of Claim 10 is also considered to be allowable. 

	Dependent Claims 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art is considered relevant to this application in terms of structure and use:
Hwang (US 8,845,810 B2)
Kim et al. (US 2017/0040204 A1)
Toyomura et al. (US 2017/0162409)
Kato (US 2010/0273333 A1)
Miyashita (US 5,980,195)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/11/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762